IN THE SUPREME COURT OF THE STATE OF DELAWARE

SOURCEHOV HOLDINGS, INC.,   §
                            §
         Respondent Below,  §              No. 215, 2020
         Appellant,         §
     v.                     §              Court Below—Court of Chancery
MANICHAEAN CAPITAL, LLC, §                 of the State of Delaware
CHARLES CASCARILLA,         §              C.A. No.: 2017-0673-JRS
EMIL KHAN WOODS, LGC        §
FOUNDATION, INC., and IMAGO §
DEI FOUNDATION, INC.,       §
                            §
         Petitioners Below, §
         Appellees.         §

                        Submitted: January 13, 2021
                        Decided:   January 22, 2021

Before SEITZ, Chief Justice; VALIHURA, VAUGHN, TRAYNOR, and
MONTGOMERY-REEVES, Justices, constituting the Court en Banc.

                                   ORDER
     This 22nd day of January, 2021, after careful consideration of the parties’

briefs and the record on appeal, it appears to the Court that the judgment of the

Court of Chancery should be affirmed on the basis of and for the reasons stated in

its January 30, 2020 Opinion.
     NOW, THEREFORE, IT IS ORDERED that the judgment of the Court of

Chancery is AFFIRMED.

                                    BY THE COURT:

                                    /s/ Gary F. Traynor
                                    Justice